DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 12 and 19 are allowed because applicant’s argument is persuasive that the prior arts of record fails to expressly teach the limitation, “register every two adjacent point clouds acquired at two adjacent view angles among the plurality of view angles based on features extracted from the three- dimensional positions, the normal, and the elevation converted color information of the respective target points of the two adjacent point clouds” and further search by examiner didn’t provide applicable prior arts that can be used to reject the limitation.
It is to note that applicant’s argument at Remarks Page 11, “ The Office Action cited Sarup (US 2020/0058164) for disclosing converting elevation of a point to color  is not persuasive because Sarup is assigning color to each point based on elevation of the point. Sarup is confirming that it is a coloring scheme based on elevation. See “[0122] In an aspect, while rendering the point cloud, the color assigned to each of the point may be correlated to the point elevation (i.e. Z position) above the ground, or some other coloring scheme may also be employed.”)

Dependent claims 2-11, 13-18 and 20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                          

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612